
	
		IIA
		110th CONGRESS
		1st Session
		S. J. RES. 22
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2007
			Mr. Baucus (for himself,
			 Mr. Crapo, Mr.
			 Wyden, Mr. Salazar,
			 Ms. Cantwell, Mr. Inhofe, Mrs.
			 Dole, Mr. Burr,
			 Mr. Coburn, and Mrs. Hutchison) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on Finance
			 
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  Centers for Medicare & Medicaid Services within the Department of Health
		  and Human Services relating to Medicare coverage for the use of erythropoiesis
		  stimulating agents in cancer and related neoplastic
		  conditions.
	
	
		Whereas the Centers for Medicare & Medicaid Services
			 issued a final Medicare national coverage determination on the use of
			 erythropoiesis stimulating agents in cancer and related neoplastic conditions
			 (CAG–000383N) on July 30, 2007;
		Whereas the Centers for Medicare & Medicaid Services
			 submitted to the Congress a copy of the national coverage determination rule, a
			 detailed description of the rule, and the proposed effective date of the
			 rule;
		Whereas 52 Senators and 235 Members of the House of
			 Representatives, representing bipartisan majorities in both chambers, have
			 written to the Centers for Medicare & Medicaid Services expressing
			 significant concerns with the proposed national coverage determination on the
			 use of erythropoiesis stimulating agents in cancer and related neoplastic
			 conditions, issued on May 14, 2007;
		Whereas the leading national medical organization
			 representing physicians who treat patients with cancer has noted that the
			 national coverage determination’s hemoglobin level restriction is inconsistent
			 with both the FDA-approved labeling and national guidelines and that its dosing
			 and titration regimen restrictions are inconsistent with established studies,
			 the FDA label, and clinical guidelines and, therefore, has formally requested
			 that the Centers for Medicare & Medicaid Services reconsider these
			 restrictions;
		Whereas the leading national medical organization
			 representing physicians who treat patients with disorders affecting the blood
			 and bone marrow, the Nation’s leading health care services network dedicated
			 exclusively to cancer treatment and research, and other national, nonprofit
			 organizations dedicated to improving patient access to care have expressed
			 similar concerns regarding the national coverage determination and have called
			 for its reconsideration; and
		Whereas despite the strong concerns of the oncology and
			 hematology community, the Centers for Medicare & Medicaid Services has
			 failed to take any action: Now, therefore, be it
		
	
		That Congress disapproves the rule
			 (CAG–000383N) submitted by the Centers for Medicare & Medicaid Services
			 within the Department of Health and Human Services relating to Medicare
			 coverage for the use of erythropoiesis stimulating agents in cancer and related
			 neoplastic conditions, and such rule shall have no force or effect.
		
